     PIXTON LAW
1    James A. Pixton (Bar No. 193263)
     P.O. Box 2805
2    Berkeley, California 94702
     Telephone (510) 451-6200 Fax (510) 521-8849
3    Attorney for Debtor(s)
4                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
5
                                         OAKLAND DIVISION
6
                                                             Case No.: 13-43092
7    In re:                                                  Chapter 13
8
                                                             DECLARATION OF RICHARD ALAN LYONS
     RICHARD ALAN LYONS,                                     IN SUPPORT OF DEBTOR’S SECOND
9
                                                             SUPPLEMENTAL STATEMENT IN
                              Debtor(s).                     OPPOSITION TO TRUSTEE’S MOTION TO
10
                                                             DISMISS
11
         I, RICHARD ALAN LYONS, declare that:
12

13       1. I am over the age of eighteen (18).

14       2. I am the debtor in this case.

15       3. Attached to this declaration as Exhibit 1 is a copy of a cashier’s check for $45,302.32 and

16            a FedEx receipt showing that I am paying the arrears on the first-position mortgage on
17            my home and that the cashier’s check is being delivered to the lender’s attorney by
18
              overnight carrier on October 24, 2018.
19
         4. I have been working with accountant Muhammad Irfan of Tax Magic in Hayward,
20
              California to resolve the tax estimate issues for tax years 2009 and 2010.
21
         5. We have been working with Julia Beckett and Sabina Makarov, both agents of the
22
              Internal Revenue Service.
23
         6. At the request of the IRS, we are submitting additional documents.
24

25


                                                                    PIXTON BANKRUPTCY LAW
      Declaration in Support of Supplemental Statement - 1                    P.O. Box 2805
                                                                          Berkeley, CA 94702
                                                                Phone (510) 451-6200 • Fax (510) 521-8849
         7. All requested document will be provided to the IRS on or before October 25, 2018.
1
             I declare under penalty of perjury under the laws of the United States that the foregoing is
2

3    true and correct. Executed at Hayward, California, on October 23, 2018.

4
                                                             ___/s/ Richard Alan Lyons____________
5                                                            Richard Alan Lyons

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                    PIXTON BANKRUPTCY LAW
      Declaration in Support of Supplemental Statement - 2                    P.O. Box 2805
                                                                          Berkeley, CA 94702
                                                                Phone (510) 451-6200 • Fax (510) 521-8849
**Exhibit 1**
